—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered June 14, 1993, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review the issue of the legal sufficiency of the evidence (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Johnson, 185 AD2d 247). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, without merit. Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.